DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 11/23/2020. Claims 1-7 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments, see remark, pages 6-8, filed on 11/23/2021, with respect to the rejection(s) of claim(s) 1-7 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakagawa (US Patent No.: 8,588,681) and Imazu et al. (US Pub. No.: 2014/0117930).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) and further in view of Imazu et al. (US Pub. No.: 2014/0117930, hereinafter, “Imazu”).
Regarding to claims 1 and 7, Parramon teaches a programming device for an implant (see figure 1, implant device 20, programming device read on elements 12, 14 and 16, [0029, 0035]), the programming device comprising: 
a coil configuration, containing:
a transmitting coil configured to emit a transmitted signal (see figure 1, coil 15, [0029, 0035]).
It should be noticed that Parramon fails to teach a coil configuration for a programming device, the coil configuration comprising: a transmitting coil configured to emit a transmitted signal; a plurality of receiving coils configured to receive a received signal; said transmitting coil and said receiving coils being disposed such that: magnetic fluxes generated in said receiving coils by a transmitted signal emitted from said transmitting coil essentially cancel out each other or voltages induced in said receiving coils by the transmitted signal emitted from said transmitting coil essentially cancel out each other. However, McManus teaches a coil configuration for a programming device, the coil configuration comprising (see figures 8-9):

a plurality of receiving coils configured to receive a received signal (see figure 8, RX coils 510, 530, [0078]);
said transmitting coil and said receiving coils being disposed such that:
magnetic fluxes generated in said receiving coils by a transmitted signal emitted from said transmitting coil essentially cancel out each other or voltages induced in said receiving coils by the transmitted signal emitted from said transmitting coil essentially cancel out each other (see figures 8-9, [0106-0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McManus into view of Parramon in order to enhance power transmission and reception efficiency. 
Parramon and McManus, in combination, fails to teach said receiving coils include a first receiving coil and a second receiving coil, wherein: said transmitting coil, said first receiving coil, and said second receiving coil lie in three planes that are different from one another. However, Imazu teaches said receiving coils include a first receiving coil and a second receiving coil, wherein: said transmitting coil, said first receiving coil, and said second receiving coil lie in three planes that are different from one another (see figure 16, TX coils 240, plurality of RX coils 140, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Imazu . 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) in view of Imazu et al. (US Pub. No.: 2014/0117930, hereinafter, “Imazu”) as applied to claim 1 above, and further in view of Nakagawa (US Patent No.: 8,588,681).
Regarding claim 2, Parramon, McManus and Imazu, in combination, fails to teach a distance between said transmitting coil and said first receiving coil is a same as a distance between said transmitting coil and said second receiving coil. However, Nakagawa teaches a distance between said transmitting coil and said first receiving coil is a same as a distance between said transmitting coil and said second receiving coil (see figure 6, plurality of RX coils 101, TX coil 201, it is clearly seen that a distance between said transmitting coil and said first receiving coil is a same as a distance between said transmitting coil and said second receiving coil because it is a semiconductor chip layer should be mounted level on, col.7, ln.35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakagawa into view of Parramon, McManus and Imazu in order to enhance power transmission and reception efficiency. 
Regarding claim 3.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) in view of Imazu et al. (US Pub. No.: 2014/0117930, hereinafter, “Imazu”) as applied to claim 1 above, and further in view of Tsuji et al. (US Pub. No.: 2014/0339913, hereinafter, “Tsuji”).
Regarding claim 4, Parramon, McManus and Imazu, in combination, fails to teach said first receiving coil and said second receiving coil are configured differently. However, Tsuji teaches said first receiving coil and said second receiving coil are configured differently (see figure 1, RX coils 106 and 107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsuji into view of Parramon, McManus and Imazu in order to receive the power for charging.   

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parramon et al. (US Pub. No.: 2016/0030755, hereinafter, “Parramon”) in view of McManus et al. (US Pub. No.: 2016/0380678, hereinafter, “McManus”) in view of Imazu et al. (US Pub. No.: 2014/0117930, hereinafter, “Imazu”) as applied to claim 1 above, and further in view of Gong et al. (US Pub. No.: 2012/0242352, hereinafter, “Gong”).
Regarding claim 5, Parramon, McManus and Imazu, in combination, fails to teach said first receiving coil and said second receiving coil are coaxially disposed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gong into view of Parramon, McManus and Imazu in order to receive the power for charging.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Regarding claim 6, Gong futher teaches said transmitting coil is disposed between said first receiving coil and said second receiving coil (see figures 1 and 4).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN PHAM/           Primary Examiner, Art Unit 2649